 1 Squire Patton Boggs (US) LLP                             *Note Changes by the Court*
 2
   Katharine J. Liao (State Bar # 255157)
   555 South Flower Street, 31st Floor
 3 Los Angeles, California 90071

 4 Telephone: +1 213 624 2500
   Facsimile: +1 213 623 4581
 5 E-mail: katharine.liao@squirepb.com

 6
   Attorney for Defendants
 7 SOUTHWESTERN & PACIFIC SPECIALTY
   FINANCE, INC., AVANTE TELADVANCE,
 8
   INC., and AXCESS FINANCIAL SERVICES,
 9 INC.

10
                                   UNITED STATES DISTRICT COURT
11
                                  CENTRAL DISTRICT OF CALIFORNIA
12

13

14
     EDITH BOTELLO, an individual,                     Case No. 2:19-cv-02968 DMG (JPRx)

15
                            Plaintiff,                 PROTECTIVE ORDER

16
              v.                                       Judge: Hon. Dolly M. Gee
     SOUTHWESTERN & PACIFIC
17 SPECIALTY FINANCE, INC., an Ohio
                                                       Magistrate: Hon. Jean P. Rosenbluth
     Corporation; AVANTE TELADVANCE,
18 INC., an Ohio Corporation; AXCESS
                                                       [DISCOVERY MATTER – TO BE
                                                       ROUTED TO MAGISTRATE JUDGE
     FINANCIAL SERVICES, INC., an Ohio
19 Corporation; and DOES 1 through 25,
                                                       PER INITIAL STANDING ORDER]

20
     inclusive,

21
                            Defendants.

22

23
     1.       PURPOSES AND LIMITATIONS

24
              Discovery in this action is likely to involve production of confidential, proprietary or

25
     private information for which special protection from public disclosure and from use for any

26
     purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

27
     hereby stipulate to and petition the Court to enter the following Stipulated Protective Order.

28
     The parties acknowledge that this Order does not confer blanket protections on all disclosures

                                            PROTECTIVE ORDER

     010-8886-7805/1/AMERICAS
                    1 or responses to discovery and that the protection it affords from public disclosure and use

                    2 extends only to the limited information or items that are entitled to confidential treatment

                    3 under the applicable legal principles.

                    4 2.         GOOD CAUSE STATEMENT
                    5            This action is likely to involve trade secrets, private and confidential business practices,
                    6 third-party financial information and other valuable research, development, commercial,

                    7 financial, technical and/or proprietary information for which the parties believe special

                    8 protection from public disclosure and from use for any purpose other than prosecution of this

                    9 action is warranted. Such confidential and proprietary materials and information consist of,

                   10 among other things, confidential business or financial information, information regarding

                   11 confidential business practices, or other confidential research, development, or commercial

                   12 information (including information implicating privacy rights of third parties), information

                   13 otherwise generally unavailable to the public, or which may be privileged or otherwise

                   14 protected from disclosure under state or federal statutes, court rules, case decisions, or common

                   15 law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

                   16 disputes over confidentiality of discovery materials, to adequately protect information the

                   17 parties believe they are entitled to keep confidential, to ensure that the parties are permitted

                   18 reasonable necessary uses of such material in preparation for and in the conduct of trial, to

                   19 address their handling at the end of the litigation, and serve the ends of justice, a protective

                   20 order for such information is justified in this matter. It is the intent of the parties that

                   21 information will not be designated as confidential for tactical reasons and that nothing be so

                   22 designated without a good faith belief that it has been maintained in a confidential, non-public

                   23 manner, and there is good cause why it should not be part of the public record of this case.

                   24 3.         ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                   25            The parties further acknowledge, as set forth in Section 14.3, below, that this Stipulated
                   26 Protective Order does not entitle them to file confidential information under seal; Local Civil

                   27 Rule 79-5 sets forth the procedures that must be followed and the standards that will be

                   28 applied when a party seeks permission from the court to file material under seal.
                                                                 -2-
SQUIRE PATTON
BOGGS (US) LLP                                                  PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 4.         DEFINITIONS
                    2            4.1      Action: Edith Botello v. Southwestern & Pacific Specialty Finance,
                    3 Inc., et al., Case No. 2:19-cv-02968 DMG (JPRx).

                    4            4.2      Challenging Party: a Party or Non-Party that challenges the designation of
                    5 information or items under this Order.

                    6            4.3      “CONFIDENTIAL” Information or Items: information (regardless of how it is
                    7 generated, stored or maintained) or tangible things that qualify for protection under Federal

                    8 Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                    9            4.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
                   10 support staff).

                   11            4.5      Designating Party: a Party or Non-Party that designates information or items
                   12 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                   13            4.6      Disclosure or Discovery Material: all items or information, regardless of the
                   14 medium or manner in which it is generated, stored, or maintained (including, among other

                   15 things, testimony, transcripts, and tangible things), that are produced or generated in

                   16 disclosures or responses to discovery in this matter.

                   17            4.7      Expert: a person with specialized knowledge or experience in a matter pertinent
                   18 to the litigation who has been retained by a Party or its counsel to serve as an expert witness

                   19 or as a consultant in this Action.

                   20            4.8      House Counsel: attorneys who are employees of a party to this Action. House
                   21 Counsel does not include Outside Counsel of Record or any other outside counsel.

                   22            4.9      Non-Party: any natural person, partnership, corporation, association or other
                   23 legal entity not named as a Party to this action.

                   24            4.10     Outside Counsel of Record: attorneys who are not employees of a party to this
                   25 Action but are retained to represent or advise a party to this Action and have appeared in this

                   26 Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of

                   27 that party, and includes support staff.

                   28
                                                                        -3-
SQUIRE PATTON
BOGGS (US) LLP                                                  PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            4.11     Party: any party to this Action, including all of its officers, directors, employees,
                    2 consultants, retained experts, and Outside Counsel of Record (and their support staff).

                    3            4.12     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                    4 Material in this Action.

                    5            4.13     Professional Vendors: persons or entities that provide litigation support services
                    6 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                    7 organizing, storing, or retrieving data in any form or medium) and their employees and

                    8 subcontractors.

                    9            4.14     Protected Material: any Disclosure or Discovery Material that is designated as
                   10 “CONFIDENTIAL.”

                   11            4.15     Receiving Party: a Party that receives Disclosure or Discovery Material from a
                   12 Producing Party.

                   13 5.         SCOPE
                   14            The protections conferred by this Stipulation and Order cover not only Protected
                   15 Material (as defined above), but also (1) any information copied or extracted from Protected

                   16 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

                   17 any testimony, conversations, or presentations. The protections conferred by this Stipulation

                   18 and Order cover not only Protected Material (as defined above), but also (1) any information

                   19 copied or extracted from Protected Material; (2) all copies, excerpts, summaries, or

                   20 compilations of Protected Material; and (3) any testimony, conversations, or presentations by

                   21 Parties or their Counsel that might reveal Protected Material.

                   22 6.         DESIGNATING PROTECTED MATERIAL
                   23             6.1     Any Producing Party may designate as “Confidential” any document, material,
                   24 item, testimony, or information that they believe in good faith contains or consists of

                   25 nonpublic information that would reasonably be subject to protection as a trade secret or as

                   26 material concerning or containing confidential or proprietary information protected by Rule

                   27 26(c) of the Federal Rules of Civil Procedure. Any such materials shall be marked

                   28
                                                                          -4-
SQUIRE PATTON
BOGGS (US) LLP                                                    PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 “Confidential” by the person producing it. All parties must act in good faith when designating

                    2 documents as confidential.

                    3            If it comes to a Designating Party’s attention that information or items that it
                    4 designated for protection do not qualify for protection, that Designating Party must promptly

                    5 notify all other Parties that it is withdrawing the inapplicable designation.

                    6            6.2      Manner and Timing of Designations. Except as otherwise provided in this
                    7 Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies

                    8 for protection under this Order must be clearly so designated before the material is disclosed

                    9 or produced.

                   10            Designation in conformity with this Order requires:
                   11                  (a) for information in documentary form (e.g., paper or electronic documents, but
                   12 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

                   13 Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL

                   14 legend”), to each page that contains protected material. If only a portion of the material on a

                   15 page qualifies for protection, the Producing Party also must clearly identify the protected

                   16 portion(s) (e.g., by making appropriate markings in the margins).

                   17            A Party or Non-Party that makes original documents available for inspection need not
                   18 designate them for protection until after the inspecting Party has indicated which documents

                   19 it would like copied and produced. During the inspection and before the designation, all of

                   20 the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

                   21 inspecting Party has identified the documents it wants copied and produced, the Producing

                   22 Party must determine which documents, or portions thereof, qualify for protection under this

                   23 Order. Then, before producing the specified documents, the Producing Party must affix the

                   24 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion

                   25 of the material on a page qualifies for protection, the Producing Party also must clearly

                   26 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                   27

                   28
                                                                        -5-
SQUIRE PATTON
BOGGS (US) LLP                                                  PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            (b)      for testimony given in depositions that the Designating Party identifies the
                    2 Disclosure or Discovery Material on the record, before the close of the deposition all protected

                    3 testimony, or within 10 days of receipt of the deposition transcript.

                    4            (c)      for information produced in some form other than documentary and for any
                    5 other tangible items, that the Producing Party affix in a prominent place on the exterior of the

                    6 container or containers in which the information is stored the legend “CONFIDENTIAL.” If

                    7 only a portion or portions of the information warrants protection, the Producing Party, to the

                    8 extent practicable, shall identify the protected portion(s).

                    9            6.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                   10 designate qualified information or items does not, standing alone, waive the Designating

                   11 Party’s right to secure protection under this Order for such material. Upon timely correction

                   12 of a designation, the Receiving Party must make reasonable efforts to assure that the material

                   13 is treated in accordance with the provisions of this Order.

                   14            6.4.     Retroactive Order. This Stipulated Protective Order applies to any documents
                   15 or materials already produced and is retroactive. Within 15 days of entry of this Order, the

                   16 Parties may designate as Confidential any documents or materials already produced in

                   17 discovery.

                   18 7.         TREATMENT OF PROTECTED MATERIAL
                   19            7.1      All Protected Material shall be accorded confidential status pursuant to the
                   20 terms of this Order unless the parties formally agree in writing to the contrary or a

                   21 determination is made by the Court as to confidential status and that determination has

                   22 become final by expiration of the time period for which appellate review or intervention must

                   23 be sought.

                   24            7.2      No material designated as “Confidential” hereunder or any copy, image, excerpt
                   25 or summary thereof shall be delivered or disclosed to any person except as hereafter provided.

                   26 Nor shall the contents of any such material be revealed except to persons authorized hereunder

                   27 and except as so provided.

                   28
                                                                         -6-
SQUIRE PATTON
BOGGS (US) LLP                                                   PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            7.3      This Order shall not limit the right of the respective parties to disclose their own
                    2 confidential discovery material to any persons or entities of their own choosing. Such

                    3 disclosure, unless it constitutes public disclosure, shall not waive the protection of this Order.

                    4 8.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    5            If a party challenges a “Confidential” designation as to any discovery material, it shall
                    6 initiate the dispute resolution process under Local Rule 37-1 et seq. within 45 days following

                    7 disclosure or production of Protected Material that is the subject of the challenge and explain

                    8 in writing the basis for the contention that the “Confidential” designation is inappropriate.

                    9 Any challenge submitted to the Court shall be via a joint stipulation pursuant to Local Rule

                   10 37-2.       Any material that a party has designated as “Confidential” shall be treated as
                   11 confidential until the Court rules on the motion to uphold that designation. Nothing herein is

                   12 intended to shift the burden of persuasion as it otherwise exists with treating designated

                   13 material as confidential. To the extent a dispute over Protected Material arises that the Parties

                   14 cannot resolve in the meet and confer process, the Parties agree to accommodate one another

                   15 regarding schedules, holidays, pending motion practice, etc. and, accordingly, are permitted

                   16 to reach agreement to extend the deadlines set forth in this Paragraph.

                   17 9.         ACCESS TO AND USE OF PROTECTED MATERIAL
                   18            9.1      Basic Principles. A Receiving Party may use Protected Material that is
                   19 disclosed or produced by another Party or by a Non-Party in connection with this Action only

                   20 for prosecuting, defending or attempting to settle this Action. Such Protected Material may

                   21 be disclosed only to the categories of persons and under the conditions described in this Order.

                   22 When the Action has been terminated, a Receiving Party must comply with the provisions of

                   23 section 15 below (FINAL DISPOSITION).

                   24            Protected Material must be stored and maintained by a Receiving Party at a location
                   25 and in a secure manner that ensures that access is limited to the persons authorized under this

                   26 Order.

                   27

                   28
                                                                          -7-
SQUIRE PATTON
BOGGS (US) LLP                                                   PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                    2 ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

                    3 disclose any information or item designated “CONFIDENTIAL” only to:

                    4            (a)      the Receiving Party’s Outside Counsel of Record in this Action, as well as
                    5 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

                    6 the information for this Action;

                    7            (b)      the officers, directors, and employees (including House Counsel) of the
                    8 Receiving Party to whom disclosure is reasonably necessary for this Action;

                    9            (c)      Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                   10 reasonably necessary for this Action and who have signed the “Acknowledgment and

                   11 Agreement to Be Bound” (Exhibit A);

                   12            (d)      the court and its personnel;
                   13            (e)      court reporters and their staff;
                   14            (f)      professional jury or trial consultants, mock jurors, and Professional Vendors to
                   15 whom disclosure is reasonably necessary for this Action and who have signed the

                   16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   17            (g)      the author or recipient of a document containing the information or a custodian
                   18 or other person who otherwise possessed or knew the information;

                   19            (h)      during their depositions, witnesses, and attorneys for witnesses, in the Action
                   20 to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the

                   21 witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep

                   22 any confidential information unless they sign the “Acknowledgment and Agreement to Be

                   23 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

                   24 Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

                   25 Material may be separately bound by the court reporter and may not be disclosed to anyone

                   26 except as permitted under this Stipulated Protective Order; and

                   27            (i)      any mediator or settlement officer, and their supporting personnel, mutually
                   28 agreed upon by any of the parties engaged in settlement discussions or appointed by the Court.
                                                                   -8-
SQUIRE PATTON
BOGGS (US) LLP                                                    PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 10.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                    2            OTHER LITIGATION
                    3            If a Party is served with a subpoena or a court order issued in other litigation that
                    4 compels disclosure of any information or items designated in this Action as

                    5 “CONFIDENTIAL,” that Party must:

                    6            (a)      promptly notify in writing the Designating Party. Such notification shall include
                    7 a copy of the subpoena or court order unless prohibited by law;

                    8            (b)      promptly notify in writing the party who caused the subpoena or order to issue
                    9 in the other litigation that some or all of the material covered by the subpoena or order is

                   10 subject to this Protective Order. Such notification shall include a copy of this Stipulated

                   11 Protective Order; and

                   12            (c)      cooperate with respect to all reasonable procedures sought to be pursued by the
                   13 Designating Party whose Protected Material may be affected.

                   14            If the Designating Party timely seeks a protective order, the Party served with the
                   15 subpoena or court order shall not produce any information designated in this action as

                   16 “CONFIDENTIAL” before a determination by the court from which the subpoena or order

                   17 issued, unless the Party has obtained the Designating Party’s permission. The Designating

                   18 Party shall bear the burden and expense of seeking protection in that court of its confidential

                   19 material and nothing in these provisions should be construed as authorizing or encouraging a

                   20 Receiving Party in this Action to disobey a lawful directive from another court.

                   21 11.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   22            IN THIS LITIGATION
                   23            (a)      The terms of this Order are applicable to information produced by a Non-Party
                   24 in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-

                   25 Parties in connection with this litigation is protected by the remedies and relief provided by

                   26 this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

                   27 seeking additional protections.

                   28
                                                                         -9-
SQUIRE PATTON
BOGGS (US) LLP                                                   PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            (b)      In the event that a Party is required, by a valid discovery request, to produce a
                    2 Non-Party’s confidential information in its possession, and the Party is subject to an

                    3 agreement with the Non-Party not to produce the Non-Party’s confidential information, then

                    4 the Party shall:

                    5            (1)      promptly notify in writing the Requesting Party and the Non-Party that some or
                    6 all of the information requested is subject to a confidentiality agreement with a Non-Party;

                    7            (2)      promptly provide the Non-Party with a copy of the Stipulated Protective Order
                    8 in this Action, the relevant discovery request(s), and a reasonably specific description of the

                    9 information requested; and

                   10            (3)      make the information requested available for inspection by the Non-Party, if
                   11 requested.

                   12            (c) If the Non-Party fails to seek a protective order from this court within 21 days of
                   13 receiving the notice and accompanying information, the Receiving Party may produce the

                   14 Non-Party’s confidential information responsive to the discovery request. If the Non-Party

                   15 timely seeks a protective order, the Receiving Party shall not produce any information in its

                   16 possession or control that is subject to the confidentiality agreement with the Non-Party

                   17 before a determination by the court. Absent a court order to the contrary, the Non-Party shall

                   18 bear the burden and expense of seeking protection in this court of its Protected Material.

                   19 12.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   21 Protected Material to any person or in any circumstance not authorized under this Stipulated

                   22 Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

                   23 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies

                   24 of the Protected Material, (c) inform the person or persons to whom unauthorized disclosures

                   25 were made of all the terms of this Order, and (d) request such person or persons to execute

                   26 the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                   27 13.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   28 PROTECTED MATERIAL
                                                                        -10-
SQUIRE PATTON
BOGGS (US) LLP                                                   PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1            When a Producing Party gives notice to Receiving Parties that certain inadvertently
                    2 produced material is subject to a claim of privilege or other protection, the obligations of the

                    3 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                    4 provision is not intended to modify whatever procedure may be established in an e-discovery

                    5 order that provides for production without prior privilege review. Pursuant to Federal Rule of

                    6 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

                    7 of a communication or information covered by the attorney-client privilege or work product

                    8 protection, the parties may incorporate their agreement in the stipulated protective order

                    9 submitted to the court provided the Court so allows.

                   10 14.        MISCELLANEOUS
                   11            14.1     Right to Further Relief. Nothing in this Order abridges the right of any person
                   12 to seek its modification by the Court in the future.

                   13            14.2     Right to Assert Other Objections. By stipulating to the entry of this Protective
                   14 Order, no Party waives any right it otherwise would have to object to disclosing or producing

                   15 any information or item on any ground not addressed in this Stipulated Protective Order.

                   16 Similarly, no Party waives any right to object on any ground to use in evidence of any of the

                   17 material covered by this Protective Order. This stipulated Protective Order shall not be

                   18 construed as an agreement by either Party to produce any documents or to supply any

                   19 information and shall not constitute an admission that any documents or information which

                   20 may exist are relevant in any way to the issues raised in this or any other litigation or a waiver

                   21 of any privilege or immunity with respect thereto. The Parties reserve the right to seek further

                   22 protective orders from the Court in connection with any documents and other information.

                   23            14.3     Filing Protected Material. A Party that seeks to file under seal any Protected
                   24 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed under

                   25 seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                   26 issue. If a Party’s request to file Protected Material under seal is denied by the court, then the

                   27 Receiving Party may file the information in the public record unless otherwise instructed by

                   28 the court.
                                                                        -11-
SQUIRE PATTON
BOGGS (US) LLP                                                  PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 15.        FINAL DISPOSITION
                    2            15.1     After the final disposition of this Action, as defined in paragraph 4, within 60
                    3 days of a written request by the Designating Party, each Receiving Party must return all

                    4 Protected Material to the Producing Party or destroy such material. As used in this

                    5 subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

                    6 and any other format reproducing or capturing any of the Protected Material. Whether the

                    7 Protected Material is returned or destroyed, the Receiving Party must submit a written

                    8 certification to the Producing Party (and, if not the same person or entity, to the Designating

                    9 Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the

                   10 Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

                   11 not retained any copies, abstracts, compilations, summaries or any other format reproducing

                   12 or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

                   13 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and

                   14 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                   15 reports, attorney work product, and consultant and expert work product, even if such materials

                   16 contain Protected Material. Any such archival copies that contain or constitute Protected

                   17 Material remain subject to this Protective Order.

                   18            15.2     All obligations and duties arising under this Protective Order shall survive the
                   19 termination of this action and, in addition, shall be binding upon the Parties to this action,

                   20 their successors and assigns (whether in whole or in part), affiliates, subsidiaries, their

                   21 officers, agents, representatives and employees.

                   22 16.        VIOLATION
                   23            Any violation of this Order may be punished by appropriate measures including,
                   24 without limitation, contempt proceedings and/or monetary sanctions.

                   25

                   26

                   27

                   28
                                                                        -12-
SQUIRE PATTON
BOGGS (US) LLP                                                  PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                    2

                    3 Dated: November 22, 2019                Respectfully submitted,
                    4                                         Squire Patton Boggs (US) LLP
                    5

                    6                                         By:/s/ Katharine J. Liao
                                                                 Katharine J. Liao
                    7                                             Attorney for Defendants
                    8 Dated: November 27, 2019                JML Law, APLC
                    9

                   10                                         By:/s/ Brooke Bellah (per email
                                                              authorization on November 27, 2019)
                   11                                             Brooke Bellah
                                                                  Attorney for Plaintiff
                   12

                   13

                   14

                   15

                   16 This 30 day of December 2019                ____________/s/_____________________
                   17                                             United States Magistrate Judge
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                           -13-
SQUIRE PATTON
BOGGS (US) LLP                                       PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
                    1 EXHIBIT A

                    2 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                    3            I, ________________________________ [print or type full name], of_____________
                    4 _________________________________ [print or type full address], declare under penalty

                    5 of perjury that I have read in its entirety and understand the Stipulated Protective Order that

                    6 was issued by the United States District Court for the Central District of California on

                    7 ____________[date] in the case of Edith Botello v. Southwestern & Pacific Specialty

                    8 Finance, Inc., et al., Case No. 2:19-cv-02968 DMG (JPRx). I agree to comply with

                    9 and to be bound by all the terms of this Stipulated Protective Order and I understand and

                   10 acknowledge that failure to so comply could expose me to sanctions and punishment in the

                   11 nature of contempt. I solemnly promise that I will not disclose in any manner any information

                   12 or item that is subject to this Stipulated Protective Order to any person or entity except in

                   13 strict compliance with the provisions of this Order.

                   14            I further agree to submit to the jurisdiction of the United States District Court for the
                   15 Central District of California for enforcing the terms of this Stipulated Protective Order, even

                   16 if such enforcement proceedings occur after termination of this action.

                   17 I hereby appoint ______________________________ [print or type full name] of_________

                   18 ______________________________________ [print or type full address and telephone

                   19 number] as my California agent for service of process in connection with this action or any

                   20 proceedings related to enforcement of this Stipulated Protective Order.

                   21

                   22 Date: ___________________

                   23 City and State where sworn and signed: _______________________________

                   24 Printed name: _____________________________________

                   25 Signature:_________________________________________

                   26

                   27

                   28
                                                                       -14-
SQUIRE PATTON
BOGGS (US) LLP                                                 PROTECTIVE ORDER
ATTORNEYS AT LAW



                        010-8886-7805/1/AMERICAS
